CIUGINAL                                          11/29/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0130


                                        DA 21-0130
                                                                            1-ILLO
 STATE OF MONTANA,                                                           NOV 2 9 2022
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
              Plaintiff and Appellee,                                       State nf Montana


       v.
                                                                     ORDER
 STEPHEN DEAN PRUITT,


              Defendant and Appcllant.


       Appellant Stephen Dean Pruitt appeals the January 21, 2021 Judgment of the Fourth
Judicial District Court, Missoula County, in that court's Cause No. DC-31-2018-52 JA.
Mr. Pruitt presents three arguments: (1) that the district court erred by allowing him to
satisfy his financial conditions by performing community service; (2) that his counsel was
ineffective at sentencing by not arguing that the court should waive the non-mandatory
fees/surcharges; and (3) the court did not orally impose a $100 victim/witness surcharge
but improperly included that surcharge in the written judgment and sentence. The Attorney
General's Office, with the knowledge and consent of the Mineral County Attorney's
Office, in the interests of justice and judicial economy, concedes under the particular facts
presented in this record that remand is appropriate.
       Based on the particular facts presented and in the interests of justice, the parties
stipulate the matter should be remanded to the district court with instructions to enter an
amended judgment and sentence that: (1) waives the total $30 surcharge and $10 IT fee
and; (2) strikes the $100 victim/witness fee. Mr. Pruitt agrees to voluntary dismissal of the
remainder of his appeal with prejudice.
       Having considered the Appellant's Opening Brief and the Joint Stipulation, Motion
to Dismiss Appeal, and good cause appearing,
      IT IS HEREBY ORDERED this matter is remanded to the District Court to amend
the Judgment of January 21, 2021 to (1) waive the total $30 surcharge and $10 IT fee and;
(2) strike the $100 victim/witness fee. The remainder of Mr. Pruitt's appeal is dismissed
with prejudice.
      Dated this   e \lay of November, 2022.



                                                               hief
                                                                 2         ,4




                                                                Justices




                                            2